Citation Nr: 0125861	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  99-22 408	)	DATE
	)
	)

On appeal from decisions certified by the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for tinea versicolor.

2.  Entitlement to service connection for degenerative joint 
disease of the back.

3.  Entitlement to service connection for degenerative joint 
disease of the left shoulder.

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD)  

5.  Entitlement to the assignment of a higher disability 
evaluation for fibromyalgia, currently evaluated as 20 
percent disabling. 

6.  Entitlement to the assignment of a higher disability 
evaluation for residuals of a left knee meniscectomy, 
currently evaluated as 10 percent disabling.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to March 
1976, from February 1979 to January 1983 and from October 
1986 to March 1989.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Buffalo, New 
York and St. Petersburg, Florida, which denied the benefits 
sought. 

Considerable additional medical consultation and treatment 
records were received in July 2001 after the case had been 
certified to the Board by the agency of original jurisdiction 
(AOJ); such evidence has not first been considered by the 
AOJ.  Pursuant to 38 C.F.R. § 20.1304 (2001), pertinent 
evidence received by the Board under this section 
necessitates a return of the case to the AOJ for review, 
consideration and preparation of a supplemental statement of 
the case prior to a Board decision unless there has been a 
waiver of such referral.  The evidence submitted in this case 
relates to active treatment for a skin condition, PTSD and 
fibromyalgia.  Since those issues are on appeal, such 
evidence is, thus, pertinent.  In the absence of a waiver, a 
decision by the Board is precluded at this time on such 
issues.  Accordingly, the issues pertaining to PTSD, tinea 
versicolor and fibromyalgia will be addressed in the Remand 
portion of the case.  

The issues pertaining to claims of entitlement to service 
connection for degenerative joint disease of the back and 
left shoulder will also be addressed in the remand portion of 
the case.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's left knee meniscectomy claim has been developed 
by the RO.  

2.  Residuals of a left knee meniscectomy disability is 
reflected by an asymptomatic residual surgical scar and 
subjective complaints of pain, without clinical observations 
of laxity or limitation of motion.


CONCLUSION OF LAW

The criteria for entitlement to a rating greater than 10 
percent for the residuals of a left knee meniscectomy are not 
met.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5256-5261 (2001); see also new regulations 
at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159), promulgated pursuant to the 
enabling statute.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be assigned a higher rating for her service-connected 
residuals of a left knee meniscectomy, presently rated as 10 
percent disabling.  As the veteran is appealing the initial 
assignment of a disability rating, the severity of the 
disability will be considered during the entire period from 
the grant of service connection to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999). 

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law sets forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  The Board finds that while this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this aspect of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the veteran was provided adequate notice as to the 
evidence needed to substantiate the claim, and the RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  Moreover, 
the veteran has been provided with a VA examination as 
recently as October 1998, and while there have been 
substantial VA outpatient treatment records dating to June 
2001 associated with the claims file, such outpatient 
treatment records are without reference to complaints or 
treatment for the left knee.  There is no indication in the 
record that there are any pertinent outstanding treatment 
records.  As such, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal, 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to this claim.  In its deliberations, the Board has also 
taken into consideration the new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159), promulgated pursuant to the enabling 
statute.  Accordingly, the Board concludes that remanding the 
claims for additional development under the new statute is 
not necessary, and reviewing the claim without remanding it 
is not prejudicial to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384  (1993). 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).   

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue.  

Knee disabilities are generally evaluated under 38 C.F.R. 
§4.71a, Diagnostic Codes 5256-5261.  When a knee disability 
is rated under one of these diagnostic codes, a separate 
compensable evaluation may be available, under Diagnostic 
Codes 5003 or 5010, if there is medical evidence of 
arthritis. 

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. §  4.71a, Diagnostic Code 5258.

Removal of a semilunar cartilage, when the condition remains 
symptomatic, is rated 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).

When there is limitation of motion demonstrated, such as is 
produced by arthritis, evaluation is pursuant to Diagnostic 
Codes 5260 or 5261.  Where there is limitation of leg flexion 
to 15 degrees, a 30 percent evaluation would be warranted.  
Where the limitation is to 30 degrees, a 20 percent 
evaluation is warranted.  A 10 percent evaluation is 
warranted where leg flexion is limited to 45 degrees.  Where 
limitation is at 60 degrees or more a noncompensable 
evaluation is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Where there is limitation of leg extension to 45 degrees, a 
50 percent evaluation would be warranted.  Where the 
limitation is to 30 degrees, a 40 percent evaluation is 
warranted.  Where extension is to 20 degrees, a 30 percent 
evaluation applies.  A 20 percent evaluation applies to leg 
extension to 10 degrees.  A 10 percent evaluation is 
warranted where extension is limited to 10 degrees.  Where 
limitation is 5 degrees or less, a noncompensable evaluation 
is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

As noted above, the veteran was afforded a VA joints 
examination in October 1998.  Earlier medical records do not 
reflect symptomatology of any greater severity during the 
pertinent evaluation period than is reported in that 
examination.  Thus, a basis for separate ratings is not 
demonstrated.  See Fenderson, supra.  The October 1998 
examination reported that X-rays of the left knee revealed 
minimal narrowing in the medial joint space.  The residual 
surgical scar was essentially asymptomatic.  Flexion was to 
130 degrees and extension was to 0 degrees.  The left knee 
was subjectively diffusely tender.  There was no evidence of 
soft tissue swelling or joint effusion.  There was subjective 
pain elicited with compression of the patella.  Stress 
testing revealed no evidence of laxity of any ligaments.  
Final diagnosis was residuals of medial meniscectomy of the 
left knee.  The examiner was unable to find any organic 
findings to explain the veteran's symptoms. 

In this case, limitation of motion to a compensable degree is 
not demonstrated.  Likewise, instability is not shown.  Given 
the October 1998 clinical findings, there is even a question 
as to whether the veteran's symptomatology, albeit slight, is 
attributable to an ascertainable organic basis.  
Nevertheless, affording the benefit of the doubt to the 
veteran, the evaluation criteria most favorable to this claim 
is that reflected under Diagnostic Code 5259 for removal of a 
semilunar cartilage, which continues to be symptomatic.  
Considering further that the disability in this instance is 
at the lower boundary of this evaluation level and that this 
rating spans even more extensive injuries than are involved 
here, the Board regards the assigned rating as adequate to 
also embrace the veteran's pain and any limitation of motion 
involved here.  38 C.F.R. §§ 4.40 and 4.55; see also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

Because the preponderance of the evidence is against any 
higher evaluation of the claim, the benefit of the doubt 
doctrine is not for further application.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).  

There is no competent evidence of record which indicates that 
the veteran's knee has caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996).


ORDER

Entitlement to the assignment of an increased evaluation for 
residuals of a left knee meniscectomy is denied. 


REMAND

Under the provisions of 38 C.F.R. § 20.1304, the Board must 
refer any evidence not considered by the RO for initial 
consideration and preparation of a supplemental statement of 
the case, unless this procedural right has been waived by the 
veteran or her representative.  No such waiver is of record 
in this case.  Accordingly, the RO should consider such 
evidence in the context of the issues pertaining to PTSD, 
tinea versicolor and fibromyalgia.

As noted above, while the appellant's claim was pending, 38 
U.S.C.A. § 5107 was amended, effective for all pending 
claims, to eliminate the requirement to submit a well-
grounded claim in order to trigger VA's duty to assist.  
Consequently, the VA is obligated to assist the appellant in 
the development of such claims, unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claims.  See VCAA.  In addition, to eliminating the well-
groundedness requirement, the statue also amplified and more 
fully defined the duty to assist.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097- 
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A); 
see also new regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159), promulgated pursuant to the enabling statute.  

Assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The appellant is hereby notified to inform the RO as to the 
whereabouts of any evidence that could corroborate that she 
was assaulted during service.  The appellant is also hereby 
notified that it is her responsibility to report for any 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2001). 

To afford due process and to ensure that VA has met its duty 
to assist the appellant in developing the facts pertinent to 
the claim, the case is REMANDED to the RO for the following 
development:   

1.  The RO should schedule the veteran 
for a VA examination for the purpose of 
ascertaining the diagnosis and severity 
of any degenerative joint disease 
involving the left shoulder and/or back.  
The examination should include all tests 
and studies deemed necessary.  

After review of the claims file and 
results of any pertinent clinical 
findings, the examiner is requested to 
offer an opinion, without resort to 
speculation, as to whether it is as 
likely as not that any identified 
degenerative joint disease of the left 
shoulder or spine is related to service.  
The examiner should provide a complete 
rationale for all conclusions reached to 
include reference to evidence contained 
in service medical records in support of 
conclusions reached.  

The claims folder and a copy of this 
Remand should be furnished to the 
examiner prior to completion of the 
examination report.

2.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above including additional 
development warranted pursuant to the 
requirements of the Veterans Claims 
Assistance of Act of 2000, the RO should 
review the expanded file.  Thereafter, 
the RO should readjudicate the issues in 
appellate status.  

Any additional arguments and/or medical 
evidence not previously considered and 
relevant to the claims for entitlement to 
service connection for tinea versicolor, 
PTSD and for the assignment of an 
increased evaluation for fibromyalgia 
should be considered and addressed by the 
RO in its decision.

If the determination remains adverse to 
the veteran, she and her representative, 
if any, should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.  



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 



